Citation Nr: 1749421	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased disability rating for service-connected Generalized Anxiety Disorder, presently rated as 30 percent disabling prior to February 17, 2017, and 50 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As a matter of background, the issue of entitlement to an increased disability rating for generalized anxiety disorder came before the Board in March 2016, at which time it remanded the issue for further development.  At that time, the Board also included the issue of entitlement to TDIU as part and parcel of the claim for an increased disability rating, under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As was addressed in the prior Board remand, the Veteran withdrew his request for a hearing before a Veterans Law Judge in a November 2015 correspondence.  As of the present, he has not renewed his hearing request.  


FINDINGS OF FACT

1. Prior to February 17, 2017, the Veteran's generalized anxiety disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: anxiety, panic attacks (weekly or less often), and chronic sleep impairment.

2. From February 17, 2017, the Veteran's generalized anxiety disorder has not resulted in occupational and social impairment with deficiencies in most areas; it has not resulted in total social and occupational impairment.

3. The Veteran is presently only service connected for generalized anxiety disorder with a maximum rating of 50 percent disabling from February 17, 2017, and 30 percent prior; his service-connected generalized anxiety disorder has not rendered him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for generalized anxiety disorder, prior to February 17, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9400 (2016).  

2. The criteria for a rating in excess of 50 percent for generalized anxiety disorder, from February 17, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, DC 9400.  

3. The criteria for a total disability rating based on individual unemployablity have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, Vet Center treatment records, statements from the Veteran's spouse, application for total disability based on individual unemployability, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

The Veteran is presently service connected for generalized anxiety disorder, with a rating of 30 percent disabling prior to February 17, 2017, and 50 percent disabling thereafter.  He asserts he is entitled to higher ratings for all periods on appeal.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issues on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's generalized anxiety disorder is evaluated under Diagnostic Code 4900, which applies the General Rating Formula for Mental Disorders.

Under the applicable rating criteria a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as certification of the appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).

After careful review of the evidence of record, the Board finds that increased ratings should not be granted for any period on appeal.  

Specifically, prior to February 17, 2017, the Veteran did not meet the criteria for a rating in excess of 30 percent.  

For example, a VA treatment record dated August 25, 2010; roughly two weeks prior to his claim for service connection of a psychiatric disability indicated that the Veteran had been referred to the behavioral health clinic by his primary care physician due to anxiety and chronic health problems.  He reported a history of anxiety and panic attacks, starting after his service in Vietnam.  He reported a depressed mood.  He denied decreased interest or pleasure in activities.  He denied appetite problems, feelings of worthlessness or guilt, and fatigue.  He denied memory or concentration issues.  He reported sleeping issues, restlessness, and irritability.  Appearance was well groomed.  Eye contact was within normal limits.  Anxiety was noted.  Orientation was fully intact and he appeared alert.  Attention, concentration, memory, speech and through process were all within normal limits.  Mood was anxious.  Affect was congruent with mood, and his full range of expression was appropriate to the conversation.  Insight and judgment were good.  He denied suicidal and homicidal ideation or intent.  A GAF score of 55 was assigned, indicating some moderate symptoms.  

The Veteran was afforded an initial VA examination in January 2011.  At that time he reported being married for 34 years and having a 49 year old son.  He stated that he experienced good relationships with his wife and son.  He stated that he was a friendly person, socializing with his brother, and a group of friends with whom he walks on a weekly basis.  Leisure activities included walking and bike riding.  He appeared clean and well groomed.  Psychomotor activity and speech were unremarkable.  Attitude was cooperative and friendly.  Affect was normal; mood anxious.  Attention and orientation were intact.  Thought process and content was unremarkable.  In terms of judgment, the examiner stated that the Veteran understood the outcome of his behavior.  Insight was good.  He reported sleep problems, waking approximately every two hours, and infrequent anxiety attacks.  He denied suicidal ideation or intent.  Impulse control was good.  He was able to maintain minimum personal hygiene.  Memory, both long and short term, was good.  The examiner stated that he did not have total social or occupational impairment, or reduced reliability or productivity due to his symptoms.  Rather, the examiner stated that his symptoms resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his symptoms, but generally functioned satisfactorily.  A GAF score of 65 was assigned, indicating some mild symptoms.  

A May 2011 Vet Center assessment indicated generalized anxiety disorder.  The Veteran reported he worked for over 30 years delivering furniture, but had retired three years earlier.  He had been married for 43 years and had 11 grandchildren.  He reported walking 5 to 6 miles per day.  He stated that anxiety had been high at a recent family event and that he found it stressful to be around people.  He also stated that he has a tendency to expect the worst in people and worry.  He stated that he had not had any panic attacks in a few years, but occasionally had dreams of dying (every 2-3 months).  Despite that statement, the Veteran denied suicidal ideation or intent.  Appearance was good.  Manner was friendly and cooperative.  Speech was appropriate and the Veteran was oriented to person, place and time.  Memory function was normal.  Affect was appropriate.  Judgment was good.  Appetite was poor, but he had not experienced any weight loss.  He reported sleep disturbances.  There was no evidence of a thought disorder and he denied delusions, disorganized thinking and hallucinations.  

Subsequent treatment reports indicate essentially consistent symptoms, with an August 2011 Vet Center report indicating the Veteran appeared pleasant and cooperative, with euthymic mood and congruent affect.  He was logical and goal directed and denied suicidal and homicidal intent or plan.  

A March 2014 VA mental health evaluation note indicated periodic panic attacks, with the most recent occurring three months earlier.  He denied hallucinations and delusions.  He denied paranoia.  Judgment and insight were intact.  Appearance was casually dressed with good grooming and hygiene.  He was oriented to person, place and time.  He was described as alert, pleasant, with adequate attention and grossly intact concentration.  Recent and remote memory was intact.  Speech was soft and clear.  Thought process was logical and goal-oriented.  

A November 2014 record indicates that the Veteran went to the emergency room for anxiety when he ran out of medication.  He reported feeling "sort of depressed" and helpless/hopeless.  He reported taking his medication only about three times per week, when he feels jittery (less than prescribed), and that he experienced hyperventilation earlier that week.  It had been a very long time since a prior anxiety attack, thus is trip to the ER.  HE described his anxiety as being shaky with heart racing, lasting approximately ten minutes.  Frequency varied.  Sleep was poor and he reported angering easily.  He denied violent outbursts and indicated a good relationship with his wife, who is a Jehovah's Witness and understands his habits.  

A February 2015 VA mental health treatment note indicated feelings of panic.  He reported liking to take walks and coping with anxiety by staying busy.  He reported his marriage to be "good."  Mood was anxious, affect broad.  Judgment was good.  He denied suicidal and homicidal ideation.  He was adequately dressed and groomed.  He was not judged to be a risk to himself or others.  

An October 2015 VA mental health indicated improved sleep with "worse" anxiety, but overall "good" mood.  He expressed frustration with his increased rating claim.  He reported either working for or operating a lawn business, which was doing well.  Mood was anxious, affect broad.  He was adequately dressed and groomed.  Judgment was good and he denied suicidal and homicidal ideation.  

A November 2015 mental health treatment note indicates that the Veteran felt "great" since his prior visit in October.  He stated he had ongoing work in a lawn care business, with great enjoyment from a weekly breakfast with family.  Mood was anxious, affect broad, and judgment good.  He denied suicidal or homicidal ideation.  He was adequately dressed and groomed.  

A December 2015 mental health treatment note indicated that the Veteran as "doing o.k."  He had a "nice" thanksgiving with family. Sleep was "the same."  He reported an overall "good" mood, and denied any recent anxious episodes.  Mood was euthymic, affect was broad.  Judgment was good.  He denied suicidal or homicidal ideation and appeared adequately dressed and groomed.  

A February 2016 VA mental health note reported the Veteran was "feeling good."  He reported a "good" home life and positive feelings since his most recent visit.  He reported being unable to provide lawn care for people due to the weather.  He indicated good reaction to medication.  Mood was euthymic; affect broad, and judgment fair.  He denied suicidal or homicidal ideation.  He was cooperative and maintained good eye contact.  He was adequately dressed and groomed.  

A May 2016 mental health treatment note shows that the Veteran described himself as "fine."  He reported nightmares about fighting, despite never being in a fight in his life.  He reported that they happened infrequently (only three in the prior year).  He reported not enough sleep, but adequate energy to carry out regular activities, including an active lifestyle.  

Essentially, prior to February 17, 2017, the medical evidence of record shows at most occasional decrease in work efficiency, but generally satisfactory functioning.  The Veteran has occasional panic attacks (less than weekly) and chronic sleep impairment.  He does not have difficulty understanding complex commands.  There is no evidence of memory impairment.  His judgment was consistently good.  There was no impaired abstract thinking.  He maintained good social and work relationships.  There is no evidence of flattened affect or circumstantial, circumlocutory, or stereotyped speech.  As such, prior to that date, a rating in excess of 30 percent cannot be assigned as the Veteran did not experience symptoms that would warrant a higher rating.  

From February 17, 2017, the Board finds that a rating in excess of 50 percent is also not warranted.  Particularly, at that time, he was found to have occupational and social impairment with reduced reliability and productivity.  At the time, he described his marriage of 50 years as "great" and "super."  He reported a very good relationship with his son and granddaughter.  He also stated that he meets with eight friends once a week for lunch, which he finds very enjoyable.  He attends his wife's church on occasions, including church picnics.  He reported retiring several years earlier, and reporting needing a break for the occasional panic attack while employed, but never being disciplined for it.  He also indicated that he presently does lawn care for his neighbors, stating that keeping active keeps him clam.  Symptoms included anxiety, panic attacks occurring weekly or less often, and chronic sleep impairment.  Mood was self-described as "good," and described by the examiner as anxious and fatigued.  Memory was intact.  Orientation to person, place and time was within normal limits.  Speech was normal.  Attitude was polite and cooperative.  Thought process and content were within normal limits, linear, logical and goal directed.  Psychomotor activity was normal.  He denied hallucinations or delusions.  Judgment was adequate, insight was adequate, and he denied suicidal or homicidal ideation or intent.  The examiner judged him competent to manage his own financial affairs.  The examiner stated that the Veteran is experiencing moderate symptom severity with moderate impairments of social and occupational functioning.  Specifically, his symptoms of significant anxiety, occasional panic attacks, and chronic sleep disturbance are contributing to a moderate impairment in physical and sedentary occupational functioning.  If employed, he might require more frequent breaks and there may be more instances of missed days/time off necessary.  Nonetheless, the Veteran continues to stay busy mowing lawns and engaging in social interactions in order to decrease his anxiety.  

In light of the above examination report, the Board finds that the Veteran cannot be assigned a higher rating under the diagnostic criteria.  At no point during the pendency of this appeal has the Veteran been shown to have occupational or social impairment in "most areas."  He maintains good family and social relationships.  Despite retiring from his job, he has continued to work doing lawn care for his neighbors.  His judgment has consistently been good.  He experiences no issues with thinking, has consistently intact memory and orientation.  He has consistently denied suicidal ideation.  There are no instances of obsessional rituals documented.  Speech has never been illogical, obscure or irrelevant.  His panic attacks occur weekly or less often.  He has never engaged in periods of violence.  He does experience spatial disorientation.  He has never neglected personal appearance or hygiene.  Thus, a rating of 70 percent is not appropriate for any period on appeal.  

Also considered is whether his symptoms warrant a total rating, but the Board also finds that this is not the case.  The Veteran has never been documented as experiencing gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Board has carefully reviewed the evidence of record, but finds that it does not support a higher rating for any period on appeal.  As such, a rating in excess of 30 percent disabling prior to February 17, 2017, and in excess of 50 percent disabling thereafter, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

TDIU

The Veteran has also asserted that his service-connected generalized anxiety disorder renders him unable to obtain or maintain employment.  

A TDIU is assigned when a veteran's service-connected disability or disabilities are of such severity that the veteran cannot secure or follow a substantially gainful occupation solely because of that disability or disabilities.  38 C.F.R. § 4.16 (2016).

A substantially gainful occupation-i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income, is employment which constitutes a substantially gainful occupation and thus "actual employability."  Faust v. West, 13 Vet. App. 342, 355-56 (2000) (finding that this definition for substantially gainful employment or substantially gainful occupation was limited to the facts of that particular case).

Generally, TDIU is awarded on a schedular basis, which requires that, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  In the instant matter, the Veteran is only service connected for generalized anxiety disorder with a rating of 30 percent prior to February 17, 2017, and 50 percent disabling thereafter.  As such, the schedular criteria for a grant of TDIU have not been met.

Under Roberson v. Principi, 251 F.3d 1378 (2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must also consider TDIU even when the schedular criteria are not met.  VA policy is that all Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b),  rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where Veterans are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Although the Board cannot assign an extraschedular TDIU in the first instance, it is not precluded from specifically adjudicating whether to refer a case for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015). Here, the evidence of record indicates referral for extraschedular consideration is not warranted.

In its prior remand, the Board found that entitlement to TDIU had been raised by the record, and stated that, if after the ordered development found evidence of unemployability, the issue should be forwarded to the Director of Compensation and Pension Service for extraschedular consideration.  The February 2017 examiner did not find unemployability, and the RO did not forward the file for consideration.  

In light of its findings above, the Board now finds that, based on all evidence of record, the record does not support a finding that the Veteran is unemployable exclusively due to this service-connected generalized anxiety disorder and therefore will not remand the issue for extraschedular consideration in the first instance.  Although the Veteran retired several years ago from his career delivering furniture, the Veteran maintains active social relationships and has admitted to recent self-employment doing yard work for his neighbors.  Further, to the extent that the February 2017 VA examiner found that employment may require additional breaks or time off, he was not judged to be completely unemployable due to his disability.  As such an extraschedular TDIU is also denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for generalized anxiety disorder, prior to February 17, 2017, is denied.

Entitlement to a rating in excess of 50 percent for generalized anxiety disorder, after February 17, 2017, is denied.

Entitlement to TDIU is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


